Title: From Thomas Jefferson to John Tyler, 26 April 1806
From: Jefferson, Thomas
To: Tyler, John


                        
                            Dear Sir
                            
                            Washington Apr. 26. 06.
                        
                        Your favor of Mar. 25. has been recieved, & the letter therein inclosed is referred to the Secretary of the
                            Navy, who will give it just consideration whenever a vacancy in the body of Midshipmen occurs. if any thing can be done he
                            will give notice of it.
                        Congress have just closed a long & uneasy session, in which they had great difficulties external &
                            internal to encounter. with respect to the Ex-Bashaw of Tripoli, & many other more important matters, such a spirit of
                            dissension existed, and such misrepresentations of fact, that it will be difficult for the public to come at truth. the
                            change in the British ministry & the events of Europe will I think ensure a friendly settlement with her. whether we
                            shall obtain the same from France & Spain is more doubtful. at the beginning of the session it was in our power but if
                            passion should there be opposed to passion here, the issue may become serious: and if peace takes place in Europe
                            immediately, a great obstacle to the indulgence of passion will be withdrawn. should the war however continue another
                            year, cool sober sense on both sides may befriend both. unexpected & strange phaenomena in the early part of the session
                            produced a momentary dismay within the walls of the House of R. however the body of Republicans soon discovered their true
                            situation, rallied to their own principles, and moved on towards their object in a solid phalanx: insomuch that the
                            session did most of the good which was in their power & did it well. Republicanism may perhaps have lost a few of it’s
                            anomalous members, but the steadiness of it’s great mass has considerably increased on the whole my confidence in the
                            solidity & permanence of our government. Accept my friendly salutations & assurances of constant esteem
                            & respect
                        
                            Th: Jefferson
                            
                        
                    